DYKMAN, J.
This is an appeal from an order changing the place of trial from the county of Queens to the city and county of New York. It is conceded that both the parties reside in the county of New York, that the plaintiff gave the defendant 20 days’ further time to plead, on condition that issue should remain of the original date of February 8th; and it is claimed that that extension was a consent to the trial of the action in the county named in the summons and complaint. The position of the appellant is untenable. Under the stipulation, the date of the issue when it was formed was to be the 8th day of February, but the time of joining issue was when the answer was served. As the motion was made before that time, it was regular and within the statute. The order should be affirmed, with $10. costs and disbursements. All concur.